DETAILED ACTION
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions, which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
I.	Claims 1-6, 8, 11-12, drawn to a compound of general formula (I), wherein G is formula (i). If this group is elected, a further election of a single disclosed species is also required. 
II.	Claims 1-6, 8, 11-12, drawn to a compound of general formula (I), wherein G is formula 
    PNG
    media_image1.png
    61
    200
    media_image1.png
    Greyscale
or 
    PNG
    media_image2.png
    94
    88
    media_image2.png
    Greyscale
. If this group is elected, a further election of a single disclosed species is also required. 
III.	Claims 1-6, 8, 11-12, drawn to a compound of general formula (I), wherein G is formula 
    PNG
    media_image3.png
    90
    299
    media_image3.png
    Greyscale
. If this group is elected, a further election of a single disclosed species is also required. 
IV.	Claims 1-6, 8, 11-12, drawn to a compound of general formula (I), wherein G is formula 
    PNG
    media_image4.png
    74
    254
    media_image4.png
    Greyscale
. If this group is elected, a further election of a single disclosed species is also required. 
V.	Claims 1-6, 8, 11-12, drawn to a compound of general formula (I), wherein G is formula 
    PNG
    media_image5.png
    87
    275
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    119
    156
    media_image6.png
    Greyscale
. If this group is elected, a further election of a single disclosed species is also required. 
restricted.
VI.	Claims 1-6, 8, 11-12, drawn to a compound of general formula (I), wherein G is formula 
    PNG
    media_image7.png
    90
    594
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    86
    126
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    118
    124
    media_image9.png
    Greyscale
. If this group is elected, a further election of a single disclosed species is also required. 
VII.	Claims 1-6, 8, 11-12, drawn to a compound of general formula (I), wherein G is formula 
    PNG
    media_image10.png
    100
    423
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    124
    118
    media_image11.png
    Greyscale
. If this group is elected, a further election of a single disclosed species is also required. 
VIII.	Claims 1-6, 8, 11-12, drawn to a compound of general formula (I), wherein G is formula 
    PNG
    media_image12.png
    108
    259
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    106
    564
    media_image13.png
    Greyscale
 
    PNG
    media_image14.png
    102
    128
    media_image14.png
    Greyscale
 
    PNG
    media_image15.png
    136
    117
    media_image15.png
    Greyscale
. If this group is elected, a further election of a single disclosed species is also required. 
IX.	Claims 1-6, 8, 11-12, drawn to a compound of general formula (I), wherein G is formula 
    PNG
    media_image16.png
    90
    114
    media_image16.png
    Greyscale
. If this group is elected, a further election of a single disclosed species is also required. 
X.	Claims 1-6, 8, 11-12, drawn to a compound of general formula (I), wherein G is formula 
    PNG
    media_image17.png
    127
    427
    media_image17.png
    Greyscale
 
    PNG
    media_image18.png
    122
    283
    media_image18.png
    Greyscale
 
    PNG
    media_image19.png
    130
    403
    media_image19.png
    Greyscale
 
    PNG
    media_image20.png
    94
    298
    media_image20.png
    Greyscale
. If this group is elected, a further election of a single disclosed species is also required. 
XI.	Claims 1-6, 8, 11-12, drawn to a compound of general formula (I), wherein G is formula 
    PNG
    media_image21.png
    94
    260
    media_image21.png
    Greyscale
 
    PNG
    media_image22.png
    88
    557
    media_image22.png
    Greyscale
 
    PNG
    media_image23.png
    133
    268
    media_image23.png
    Greyscale
. If this group is elected, a further election of a single disclosed species is also required. 
XII.	Claims 1-6, 8, 11-12, drawn to a compound of general formula (I), wherein G is formula 
    PNG
    media_image24.png
    117
    141
    media_image24.png
    Greyscale
 
    PNG
    media_image25.png
    118
    397
    media_image25.png
    Greyscale
 
    PNG
    media_image26.png
    120
    278
    media_image26.png
    Greyscale
 
    PNG
    media_image27.png
    111
    123
    media_image27.png
    Greyscale
. If this group is elected, a further election of a single disclosed species is also required. 
XIII.	Claims 1-6, 8, 11-12, drawn to a compound of general formula (I), wherein G is formula . If this group is elected, a further election of a single disclosed species is also required. 
XIV.	Claims 1-6, 8, 11-12, drawn to a compound of general formula (I), wherein G is formula 
    PNG
    media_image28.png
    124
    155
    media_image28.png
    Greyscale
 
    PNG
    media_image29.png
    94
    565
    media_image29.png
    Greyscale
 
    PNG
    media_image30.png
    92
    547
    media_image30.png
    Greyscale
 
    PNG
    media_image31.png
    120
    128
    media_image31.png
    Greyscale
. If this group is elected, a further election of a single disclosed species is also required. 
XV.	Claims 1-6, 8, 11-12, drawn to a compound of general formula (I), wherein G is formula 
    PNG
    media_image32.png
    106
    437
    media_image32.png
    Greyscale
 
    PNG
    media_image33.png
    100
    589
    media_image33.png
    Greyscale
. If this group is elected, a further election of a single disclosed species is also required. 
XVI.	Claims 1-6, 8, 11-12, drawn to a compound of general formula (I), wherein G is formula 
    PNG
    media_image34.png
    135
    623
    media_image34.png
    Greyscale
. If this group is elected, a further election of a single disclosed species is also required. 
XVII.	Claims 1-6, 8, 11-12, drawn to a compound of general formula (I), wherein G is formula 
    PNG
    media_image35.png
    84
    593
    media_image35.png
    Greyscale
 
    PNG
    media_image36.png
    90
    125
    media_image36.png
    Greyscale
. If this group is elected, a further election of a single disclosed species is also required. 
XVIII.	Claims 1-6, 8, 11-12, drawn to a compound of general formula (I), wherein G is formula 
    PNG
    media_image37.png
    107
    120
    media_image37.png
    Greyscale
. If this group is elected, a further election of a single disclosed species is also required. 
XIX.	Claims 1-6, 8, 11-12, drawn to a compound of general formula (I), wherein G is formula 
    PNG
    media_image38.png
    87
    299
    media_image38.png
    Greyscale
 
    PNG
    media_image39.png
    88
    582
    media_image39.png
    Greyscale
 
    PNG
    media_image40.png
    118
    91
    media_image40.png
    Greyscale
 
    PNG
    media_image41.png
    126
    217
    media_image41.png
    Greyscale
. If this group is elected, a further election of a single disclosed species is also required. 
XX.	Claims 1-6, 8, 11-12, drawn to a compound of general formula (I), wherein G is formula 
    PNG
    media_image42.png
    107
    284
    media_image42.png
    Greyscale
 
    PNG
    media_image43.png
    102
    131
    media_image43.png
    Greyscale
 
    PNG
    media_image44.png
    119
    288
    media_image44.png
    Greyscale
. If this group is elected, a further election of a single disclosed species is also required. 
XXI.	Claims 1-6, 8, 11-12, drawn to a compound of general formula (I), wherein G is formula 
    PNG
    media_image45.png
    207
    597
    media_image45.png
    Greyscale
. If this group is elected, a further election of a single disclosed species is also required. 
XXII.	Claims 1-6, 8, 11-12, drawn to a compound of general formula (I), wherein G is formula 
    PNG
    media_image46.png
    141
    235
    media_image46.png
    Greyscale
. If this group is elected, a further election of a single disclosed species is also required. 
	The inventions listed as Groups I-XXII do not relate to a single general inventive concept under 35 USC 121 or PCT Rule 13.1 because:
PCT Rule 13.1 states that the international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”).
PCT Rule 13.2 states that the unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features.
Annex B, Part 1(a), indicates that the application should relate to only one invention, of if there is more than one invention, inclusion is permitted if they are so linked to form a single general inventive concept.
Annex B Part 1(b), indicates that “special technical features” means those features that as a whole define a contribution over the prior art.
Annex B Part 1(c), further defines independent and dependent claims. Unity of invention only is concerned in relation to independent claims. Dependent claims are defined as a claim that contains all the features of another claim and is in the same category as the other claim. The category of a claim refers to the 
Annex B Part 1(e), indicates that the permissible combinations of different categories of claims. Part 1(e)I, states that inclusion of an independent claim for a given product, an independent claim for a process specially adapted for the manufacture of the said product, and an independent claim for a use of the said product is permissible.
Annex B, Part 1(f), indicates the “Markush practice” of alternatives in a single claim. Part 1(f)I, indicates the technical relationship and the same or corresponding special technical feature is considered to be met when (A) all alternatives have a common property or activity, and (B) a common structure is present or al alternatives belong to a recognized class of chemical compounds. Further defining (B), Annex B, Part 1(f)(I-iii), the common structure must; a) occupy a large portion of their structure, or b) the common structure constitutes a structurally distinctive portion, or c) where the structures are equivalent and therefore a recognized class of chemical compounds, each member could be substituted for one another with the same intended result. That is, with a common or equivalent structure, there is an expectation relationship and the corresponding special technical feature result from a common (or equivalent) structure that is responsible for the common activity (or property). Part 1(f) iv, indicates that when all alternatives of a Markush grouping can be differently classified, it shall no, take alone, be considered justification for finding a lack of unity. Part 1(f)v, indicates that “When dealing with alternatives, if it can be shown one Markush alternative is not novel over the prior art, the question of unity of invention shall be reconsidered by the examiner”
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Niloofar Rahmani whose telephone number is 571-272-4329.  The Examiner can normally be reached Monday through Friday from 8:30 to 6:00 EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Niloofar Rahmani/
01/16/2022






    PNG
    media_image47.png
    15
    561
    media_image47.png
    Greyscale